 



EXHIBIT 10.3

EXECUTION COPY

 

HONDA AUTO RECEIVABLES 2018-3 OWNER TRUST,
as Issuer,

 

AMERICAN HONDA FINANCE CORPORATION,
as Sponsor and Administrator,

 

AMERICAN HONDA RECEIVABLES LLC,
as Depositor,

 

and

 

U.S. Bank National ASSOCIATION
as Indenture Trustee

 

ADMINISTRATION AGREEMENT

 

Dated August 28, 2018

 

 

 

 

Table of Contents

 

    Page       Section 1.01 Capitalized Terms; Interpretive Provisions 2 Section
1.02 Duties of the Administrator 2 Section 1.03 Records 8 Section 1.04
Compensation 9 Section 1.05 Additional Information to be Furnished to the Issuer
9 Section 1.06 Independence of the Administrator 9 Section 1.07 No Joint Venture
9 Section 1.08 Other Activities of Administrator 9 Section 1.09 Term of
Agreement; Resignation and Removal of Administrator 9 Section 1.10 Action Upon
Termination, Resignation or Removal 10 Section 1.11 Notices 11 Section 1.12
Amendments 11 Section 1.13 Successors and Assigns 12 Section 1.14 Governing Law;
Submission to Jurisdiction; Waiver of Jury Trial 13 Section 1.15 Headings 13
Section 1.16 Counterparts 13 Section 1.17 Severability 13 Section 1.18
Limitation of Liability of Owner Trustee and Indenture Trustee 13 Section 1.19
Third-Party Beneficiary 14 Section 1.20 Rights of the Indenture Trustee 14
Section 1.21 Additional Requirements of the Administrator 14       EXHIBITS    
      Exhibit A - Form of Power of Attorney A-1 Exhibit B - Form of Annual
Certification B-1

 

-i-

 

 

This Administration Agreement, dated August 28, 2018 (this “Agreement”), is
among Honda Auto Receivables 2018-3 Owner Trust, as issuer (the “Issuer”),
American Honda Finance Corporation (“AHFC”), as sponsor (in such capacity, the
“Sponsor”) and administrator (in such capacity, the “Administrator”), American
Honda Receivables LLC (“AHR”), as depositor (in such capacity, the “Depositor”),
and U.S. Bank National Association, as indenture trustee (the “Indenture
Trustee”).

 

WHEREAS, the Issuer was created pursuant to the Trust Agreement and is governed
pursuant to the Amended and Restated Trust Agreement, dated as of the date
hereof, among the Depositor, the Owner Trustee and the Delaware Trustee;

 

WHEREAS, the Issuer is issuing 2.28000% Asset Backed Notes, Class A-1, 2.67%
Asset Backed Notes, Class A-2, 2.95% Asset Backed Notes, Class A-3 and 3.07%
Asset Backed Notes, Class A-4 (collectively, the “Notes”) pursuant to an
Indenture, dated as of the date hereof (the “Indenture”), between the Issuer and
the Indenture Trustee;

 

WHEREAS, the Issuer has entered into certain agreements in connection with the
issuance of the Notes and of certain beneficial ownership interests of the
Issuer, including (i) the Indenture, (ii) a Sale and Servicing Agreement, dated
as of the date hereof (the “Sale and Servicing Agreement”), among the Issuer,
AHR, as transferor (in such capacity, the “Seller”), and AHFC, as servicer (in
such capacity, the “Servicer”), (iii) an Asset Representations Review Agreement,
dated as of the date hereof (the “Asset Representations Review Agreement”),
among the Issuer, AHFC, as sponsor and Servicer, and Clayton Fixed Income
Services LLC, as asset representations reviewer, and (iv) a Letter of
Representations, dated as of the date hereof (the “Note Depository Agreement”)
between the Issuer and the Indenture Trustee in favor of The Depository Trust
Company (collectively with this Agreement, the Indenture, the Sale and Servicing
Agreement, the Asset Representations Review Agreement and the Amended and
Restated Trust Agreement, the “Related Documents”);

 

WHEREAS, pursuant to the Related Documents, the Issuer and the Owner Trustee are
required to perform certain duties in connection with (i) the Notes and the
collateral therefor pledged pursuant to the Indenture (the “Collateral”) and
(ii) the beneficial ownership interests in the Issuer (the registered holders of
such interests being referred to herein as the “Owners”);

 

WHEREAS, the Issuer and the Owner Trustee desire to have the Administrator
perform certain duties of the Issuer and the Owner Trustee referred to in the
preceding clause and to provide such additional services consistent with the
terms of this Agreement and the other Related Documents as the Issuer and the
Owner Trustee may from time to time request; and

 

WHEREAS, the Administrator has the capacity to provide the services required
hereby and is willing to perform such services for the Issuer and the Owner
Trustee on the terms set forth herein;

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 



 

 

 

Section 1.01      Capitalized Terms; Interpretive Provisions.

 

(a)       Capitalized terms used herein that are not otherwise defined shall
have the meanings ascribed thereto or incorporated by reference in the Sale and
Servicing Agreement

 

(b)       For all purposes of this Agreement, except as otherwise expressly
provided or unless the context otherwise requires, (i) terms used in this
Agreement include, as appropriate, all genders and the plural as well as the
singular, (ii) references to this Agreement include all Exhibits hereto, (iii)
references to words such as “herein”, “hereof” and the like shall refer to this
Agreement as a whole and not to any particular part, Article or Section within
this Agreement, (iv) the term “include” and all variations thereof shall mean
“include without limitation”, (v) the term “or” shall include “and/or” and (vi)
the term “proceeds” shall have the meaning ascribed to such term in the UCC.

 

Section 1.02      Duties of the Administrator.

 

(a)       The Administrator agrees to perform all its duties as Administrator
and, except as specifically excluded herein, agrees to perform all the duties of
the Issuer and the Owner Trustee under the Related Documents. In addition, the
Administrator shall consult with the Owner Trustee regarding the duties of the
Issuer or the Owner Trustee under the Related Documents. The Administrator shall
monitor the performance of the Issuer and shall advise the Owner Trustee when
action is necessary to comply with the respective duties of the Issuer and the
Owner Trustee under the Related Documents. The Administrator shall prepare for
execution by the Issuer or the Owner Trustee, or shall cause the preparation by
other appropriate persons of, all such documents, reports, notices, filings,
instruments, certificates and opinions that it shall be the duty of the Issuer
or the Owner Trustee to prepare, file or deliver pursuant to the Related
Documents. In furtherance of the foregoing, the Administrator shall take (or, in
the case of the immediately preceding sentence, cause to be taken) all
appropriate action that the Issuer or the Owner Trustee is required to take
pursuant to the Indenture including, without limitation, such of the foregoing
as are required with respect to the following matters under the Indenture
(references are to Sections of the Indenture):

 

(i)   the preparation of or obtaining of the documents and instruments required
for execution and authentication of the Notes and delivery of the same to the
Indenture Trustee (Section 2.02);

 

(ii)   the duty to cause the Note Register to be kept and to give the Indenture
Trustee notice of any appointment of a new Note Registrar and the location, or
change in location, of the Note Register (Section 2.04);

 

(iii)   the notification to the Noteholders and the Rating Agencies of the final
principal payment on the Notes and termination of the Trust (Section 2.07(b));

 

(iv)   the fixing or causing to be fixed of any special record date and the
notification of the Indenture Trustee and Noteholders with respect to special
payment dates, if any (Section 2.07(c));

 

2 

 

 

(v)   the preparation of Definitive Notes in accordance with the instructions of
the Clearing Agency (Section 2.11);

 

(vi)   the preparation, obtaining or filing of the instruments, opinions and
certificates and other documents required for the release of collateral (Section
2.12);

 

(vii)   the duty to cause newly appointed Paying Agents, if any, to deliver to
the Indenture Trustee the instrument specified in the Indenture regarding funds
held in trust (Section 3.03);

 

(viii)   the direction to the Indenture Trustee to deposit monies with Paying
Agents, if any, other than the Indenture Trustee (Section 3.03);

 

(ix)   the obtaining and preserving of the Issuer’s qualification to do business
in each jurisdiction in which any such qualification is or will be necessary to
protect the validity and enforceability of the Receivables, the Indenture, the
Notes and the Noteholders’ interest in the Collateral (Section 3.04);

 

(x)   the preparation of all supplements and amendments to the Indenture and all
financing statements, continuation statements, instruments of further assurance
and other instruments and the taking of such other action as are necessary or
advisable to protect the Owner Trust Estate (Section 3.05);

 

(xi)   the delivery to the Indenture Trustee of the Opinion of Counsel on the
Closing Date and the annual delivery to the Indenture Trustee of Opinions of
Counsel as to the Owner Trust Estate, and the annual delivery of the Officer’s
Certificate and certain other statements as to compliance with the Indenture
(Sections 3.06 and 3.09);

 

(xii)   the identification to the Indenture Trustee in an Officer’s Certificate
of a Person with whom the Issuer has contracted to perform its duties under the
Indenture (Section 3.07(b));

 

(xiii)   the notification to the Indenture Trustee, and with respect to each
Rating Agency the responsibility of making such notice available, of each
Servicer Default and, if such Servicer Default arises from the failure of the
Servicer to perform any of its duties or obligations under the Sale and
Servicing Agreement with respect to the Receivables, the taking of all
reasonable steps available to remedy such failure (Section 3.07(d));

 

(xiv)   the preparation and obtaining of documents and instruments required for
the release of the Issuer from its obligations upon the merger or consolidation
of the Issuer under the Indenture and the obtaining of the Opinion of Counsel
and the Officer’s Certificate relating thereto (Section 3.10);

 

(xv)   the duty to cause the Servicer to comply with Sections 3.10, 3.11, 3.12,
4.10 and Article Eight of the Sale and Servicing Agreement (Section 3.14);

 

(xvi)   if the Delinquency Percentage for any Payment Date exceeds the
Delinquency Trigger for that Payment Date, the duty to direct the Servicer to
include notice of such occurrence in the monthly distribution report filed by
the Depositor on Form 10-D, which notice shall (a) state that the Delinquency
Percentage has exceeded the Delinquency Trigger in respect of that Collection
Period (including reasonably detailed calculations thereof) and (b) describe the
rights of the Investors regarding an Asset Representations Review of all of the
Subject Receivables pursuant to the Asset Representations Review Agreement;

 



3 

 



 

(xvii)   the delivery of written notice to the Indenture Trustee and each Rating
Agency of each Event of Default and each default by the Servicer or the Seller
of its obligations under the Sale and Servicing Agreement (Section 3.19);

 

(xviii)   the monitoring of the Issuer’s obligations as to the satisfaction and
discharge of the Indenture and the preparation of an Officer’s Certificate and
the obtaining of the Opinion of Counsel and the Independent Certificate relating
thereto (Section 4.01);

 

(xix)   the preparation and delivery of written notice in the form of an
Officer’s Certificate to a Responsible Officer of the Indenture Trustee of any
Event of Default, the status of such Event of Default and what action the Issuer
is taking or proposes to take with respect thereto (Section 5.01);

 

(xx)   the compliance with Section 5.04 of the Indenture with respect to the
sale of the Owner Trust Estate in a commercially reasonable manner if an Event
of Default shall have occurred and be continuing (Section 5.04);

 

(xxi)   the preparation and delivery of notice to Noteholders of the removal of
the Indenture Trustee and the appointment of a successor Indenture Trustee
(Section 6.08);

 

(xxii)   the preparation and delivery to each Noteholder such information as may
be required to enable such holder to prepare its federal and state income tax
returns (Section 6.06);

 

(xxiii)   the preparation of any written instruments required to confirm more
fully the authority of any co-trustee or separate trustee and any written
instruments necessary in connection with the resignation or removal of the
Indenture Trustee or any co-trustee or separate trustee (Sections 6.08 and
6.10);

 

(xxiv)   the delivery to the Indenture Trustee with the names and addresses of
Noteholders during any period when the Indenture Trustee is not the Note
Registrar (Section 7.01);

 

(xxv)   the preparation and, after execution by the Issuer, the filing with the
Commission, any applicable state agencies and the Indenture Trustee of documents
required to be filed on a periodic basis with, and summaries thereof as may be
required by rules and regulations prescribed by, the Commission and any
applicable state agencies and the transmission of such summaries, as necessary,
to the Noteholders (Section 7.03);

 



4 

 

 

(xxvi)   the opening of one or more accounts in the Issuer’s name and the taking
of all other actions necessary with respect to investment and reinvestment of
funds in the Accounts (Sections 8.02 and 8.03);

 

(xxvii)   the preparation of an Issuer Request and Officer’s Certificate and the
obtaining of an Opinion of Counsel and Independent Certificates, if necessary,
for the release of the Owner Trust Estate (Sections 8.04 and 8.05);

 

(xxviii)   the preparation of Issuer Requests, the obtaining of Opinions of
Counsel and the certification to the Indenture Trustee with respect to the
execution of supplemental indentures and the mailing to the Noteholders, and
with respect to the Rating Agencies the duty to make available to each Rating
Agency, of notices with respect to such supplemental indentures (Sections 9.01
and 9.02);

 

(xxix)   the execution and delivery of new Notes conforming to any supplemental
indenture (Section 9.06);

 

(xxx)   the duty to notify the Indenture Trustee, and with respect to each
Rating Agency the duty to make such notice available to each Rating Agency, of
redemption of the Notes and to cause the Indenture Trustee to provide such
notification to the Noteholders (Sections 10.01 and 10.02);

 

(xxxi)   the preparation and delivery of all Officer’s Certificates, Opinions of
Counsel and Independent Certificates with respect to any requests by the Issuer
to the Indenture Trustee to take any action under the Indenture (Section
11.01(a));

 

(xxxii)   the preparation and delivery of Officer’s Certificates and the
obtaining of Independent Certificates, if necessary, for the release of property
from the Lien of the Indenture (Section 11.01(b));

 

(xxxiii)   the notification to each Rating Agency of any request, demand,
authorization, direction, notice, consent, waiver or Act of Noteholders or other
documents provided or permitted by the Indenture, upon the failure of the
Issuer, the Owner Trustee or the Indenture Trustee to give such notification
(Section 11.04); and

 

(xxxiv)   the recording of the Indenture, if applicable (Section 11.15).

 

(b)       The Administrator shall:

 

(i)   pay, on behalf of the Issuer, from time to time reasonable compensation to
(A) the Indenture Trustee for all services rendered by the Indenture Trustee
under the Basic Documents and (B) the Owner Trustee and the Delaware Trustee for
all services rendered under the Trust Agreement (in each case which compensation
shall not be limited by any provision of law in regard to the compensation of a
trustee of an express trust);

 



5 

 

 

(ii)   except as otherwise expressly provided in the Indenture, reimburse, on
behalf of the Issuer, the Indenture Trustee upon its request for all reasonable
expenses (including in connection with the removal and/or resignation of the
Indenture Trustee in accordance with the Indenture), disbursements and advances
incurred or made by the Indenture Trustee in accordance with any provision of
the Basic Documents (including the reasonable compensation, expenses and
disbursements of its agents and counsel), except any such expense, disbursement
or advance as may be attributable to its willful misconduct, negligence or bad
faith;

 

(iii)   except as otherwise expressly provided in the third sentence of Section
7.01 of the Trust Agreement, reimburse, on behalf of the Issuer, the Owner
Trustee and the Delaware Trustee upon either party’s request for all reasonable
expenses (including in connection with the removal and/or resignation of the
Owner Trustee or the Delaware Trustee, as applicable, in accordance with the
Trust Agreement), disbursements and advances incurred or made by the Owner
Trustee or the Delaware Trustee in accordance with any provision of the Trust
Agreement (including reasonable compensation, expenses and disbursements of its
agents and counsel), except any such expense, disbursement or advance as may be
attributable to its willful misconduct, gross negligence or bad faith; and

 

(iv)   indemnify, on behalf of the Issuer, the Indenture Trustee, the Owner
Trustee and the Delaware Trustee and their respective agents for, and hold them
harmless against, any loss, liability or expense incurred without negligence
(or, in the case of the Owner Trustee or the Delaware Trustee only, gross
negligence), willful misconduct or bad faith on their part, arising out of or in
connection with the acceptance or administration of the transactions
contemplated by the Basic Documents, as the case may be, including the
reasonable costs and expenses of defending themselves against any claim or
liability in connection with the exercise or performance of any of their powers
or duties thereunder.

 

The obligations of the Administrator under this Section 1.02(b) shall survive
the termination of this agreement.

 

(c)       The Administrator shall make available to each Rating Agency (i)
notice of the occurrence and continuation of any Servicer Default and shall
specify in such notice the action, if any, being taken in respect of such
default pursuant to Section 3.07(d) of the Indenture; (ii) notice of each Event
of Default and each default by the Servicer or the Seller of its obligations
under the Sale and Servicing Agreement pursuant to 3.19 of the Indenture; (iii)
notice of any merger, consolidation or conversion of the Indenture Trustee
pursuant to Section 6.09 of the Indenture; (iv) notice of any supplemental
indenture pursuant to Section 9.01 and 9.02 of the Indenture; (v) notice of any
redemption of the Notes pursuant to Section 10.01 of the Indenture; (vi) any
Servicer’s Certificate pursuant to Section 3.10 and in accordance with Section
3.15(b) of the Sale and Servicing Agreement; (vii) any annual statement of
compliance of the Servicer pursuant to Section 3.11(a) and in accordance with
Section 3.15(b) of the Sale and Servicing Agreement; (viii) any Officer’s
Certificate specifying the nature and status of any event which would become a
Servicer Default pursuant to Section 3.11(b) and in accordance with Section
3.15(b) of the Sale and Servicing Agreement; (ix) any assessment of compliance
and annual accountants’ report pursuant to Section 3.12 and in accordance with
Section 3.15(b) of the Sale and Servicing Agreement; (x) any statement to
Securityholders pursuant to Section 4.10 and in accordance with Section 3.15(b)
of the Sale and Servicing Agreement; (xi) any other report it may receive in
connection the Sale and Servicing Agreement, the Trust Agreement or the
Indenture in accordance with Section 3.15(b) of the Sale and Servicing
Agreement; (xii) notice of any merger, consolidation or assumptions of
obligations of the Servicer pursuant to Section 6.03 of the Sale and Servicing
Agreement; (xiii) notice of any Servicer Default and termination of the rights
and obligations of the Servicer pursuant to Sections 7.01 and 7.03 of the Sale
and Servicing Agreement; (xiv) notice of any amendment or consent pursuant to
Section 9.01 of the Sale and Servicing Agreement; (xv) notice of the final
payment of the Trust Certificates pursuant to Section 9.01(c) of the Trust
Agreement; (xvi) any acceptance of appointment of a successor Owner Trustee
pursuant to Section 10.02 and 10.03 of the Trust Agreement; (xvii) any merger,
conversion or consolidation of the Owner Trustee pursuant to Section 10.04 of
the Trust Agreement; (xviii) notice of any amendment or consent and the
substance of such amendment or consent pursuant to Section 11.01 of the Trust
Agreement; in the case of each of (i) through (xviii), promptly upon the
Administrator being notified thereof by the Indenture Trustee, Owner Trustee or
the Servicer, as applicable.

 



6 

 



 

(d)       Notwithstanding anything in this Agreement or the Basic Documents to
the contrary, in each instance in which notice must be made available to the
Rating Agencies for purpose of satisfying the Rating Agency Condition, such
notice shall be made available by the Administrator and, to the extent such
notice is only provided through a website post, the Administrator shall inform
or cause each Rating Agency to be informed in writing (including by electronic
email) that a notice has been posted.

 

(e)       In addition to the duties set forth in Sections 1.02(a), (b), (c) and
(d), the Administrator shall perform such calculations and shall prepare or
shall cause the preparation by other appropriate Persons of, and shall execute
on behalf of the Issuer, all such documents, notices, reports, filings,
instruments, certificates and opinions that the Issuer or the Owner Trustee are
required to prepare, file or deliver pursuant to the Related Documents, and at
the request of the Owner Trustee shall take all appropriate action that the
Issuer or the Owner Trustee are required to take pursuant to the Related
Documents. In furtherance thereof, the Issuer shall execute and deliver to the
Administrator and to each successor Administrator appointed pursuant to the
terms hereof, one or more powers of attorney substantially in the form of
Exhibit A hereto, appointing the Administrator the attorney-in-fact of the
Issuer for the purpose of executing on behalf of the Issuer all such documents,
reports, filings, instruments, certificates and opinions. Subject to Section
1.06, and in accordance with the directions of the Owner Trustee, the
Administrator shall administer, perform or supervise the performance of such
other activities in connection with the Collateral (including the Related
Documents) as are not covered by any of the foregoing provisions and as are
expressly requested by the Owner Trustee and are reasonably within the
capability of the Administrator.

 

(f)       Notwithstanding anything in this Agreement or the Related Documents to
the contrary, the Administrator shall be responsible for promptly notifying the
Owner Trustee in the event that any withholding tax is imposed on the Issuer’s
payments (or allocations of income) to a Trust Certificateholder as contemplated
in Section 5.02(c) of the Trust Agreement. Any such notice shall specify the
amount of any withholding tax required to be withheld by the Owner Trustee
pursuant to such provision.

 



7 

 

 

(g)       Notwithstanding anything in this Agreement or the Related Documents to
the contrary, the Administrator shall be responsible for performance of the
duties of the Owner Trustee set forth in Section 5.05 of the Trust Agreement
with respect to, among other things, accounting and reports to Owners; provided,
however, that the Owner Trustee shall retain responsibility for the distribution
of the Internal Revenue Service Schedule K-1’s, necessary to enable each Owner
to prepare its federal and state income tax returns; provided further, that such
Internal Revenue Service Schedule K-1’s have been prepared by the Administrator
and delivered to the Owner Trustee.

 

(h)       The Administrator shall perform any duties expressly required to be
performed by the Administrator under the Trust Agreement or the Indenture.

 

(i)       In carrying out the foregoing duties or any of its other obligations
under this Agreement, the Administrator may enter into transactions or otherwise
deal with any of its Affiliates; provided, however, that the terms of any such
transactions or dealings shall be in accordance with any directions received
from the Issuer and shall be, in the Administrator’s opinion, no less favorable
to the Issuer than would be available from unaffiliated parties.

 

(j)       With respect to matters that in the reasonable judgment of the
Administrator are non-ministerial, the Administrator shall not take any action
unless within a reasonable time before the taking of such action, the
Administrator shall have notified the Owner Trustee of the proposed action and
the Owner Trustee shall not have withheld consent or provided an alternative
direction. For the purpose of the preceding sentence, “non-ministerial matters”
shall include:

 

(i)   the initiation of any claim or lawsuit by the Issuer and the compromise of
any action, claim or lawsuit brought by or against the Issuer (other than in
connection with the collection of the Receivables);

 

(ii)   the appointment of successor Note Registrars, successor Paying Agents and
successor Indenture Trustees pursuant to the Indenture or the appointment of
successor Administrators or successor Servicers, or the consent to the
assignment by the Note Registrar, any Paying Agent or Indenture Trustee of its
obligations under the Indenture; and

 

(iii)   the removal of the Indenture Trustee.

 

(k)       Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not, (i) make any payments to
the Noteholders under the Related Documents, (ii) sell the Owner Trust Estate
pursuant to Section 5.04 of the Indenture, (iii) take any other action that the
Issuer directs the Administrator not to take on its behalf or (iv) take any
other action which may be construed as having the effect of varying the
investment of the Trust Certificateholders.

 

Section 1.03     Records. The Administrator shall maintain appropriate books of
account and records relating to services performed hereunder, which books of
account and records shall be accessible for inspection by the Issuer and the
Depositor at any time during normal business hours.

 



8 

 

 

Section 1.04      Compensation. As compensation for the performance of the
Administrator’s obligations under this Agreement and as reimbursement for its
expenses related thereto, the Administrator shall be entitled to an annual
payment of compensation which shall be solely an obligation of the Depositor.

 

Section 1.05      Additional Information to be Furnished to the Issuer. The
Administrator shall furnish to the Issuer from time to time such additional
information regarding the Collateral as the Issuer shall reasonably request.

 

Section 1.06      Independence of the Administrator. For all purposes of this
Agreement, the Administrator shall be an independent contractor and shall not be
subject to the supervision of the Issuer or the Owner Trustee with respect to
the manner in which it accomplishes the performance of its obligations
hereunder. Unless expressly authorized by the Issuer, the Administrator shall
have no authority to act for or represent the Issuer or the Owner Trustee in any
way and shall not otherwise be deemed an agent of the Issuer or the Owner
Trustee.

 

Section 1.07      No Joint Venture. Nothing contained in this Agreement (i)
shall constitute the Administrator and either the Issuer or the Owner Trustee as
members of any partnership, joint venture, association, syndicate,
unincorporated business or other separate entity, (ii) shall be construed to
impose any liability as such on any of them or (iii) shall be deemed to confer
on any of them any express, implied or apparent authority to incur any
obligation or liability on behalf of the others.

 

Section 1.08      Other Activities of Administrator. Nothing herein shall
prevent the Administrator or its Affiliates from engaging in other businesses
or, in its sole discretion, from acting in a similar capacity as an
administrator for any other Person or entity, even though such person or entity
may engage in business activities similar to those of the Issuer, the Owner
Trustee or the Indenture Trustee.

 

Section 1.09      Term of Agreement; Resignation and Removal of Administrator.
This Agreement shall continue in force until the dissolution of the Issuer, upon
which event this Agreement shall automatically terminate.

 

(a)       Subject to Sections 1.09(d) and 1.09(e), the Administrator may resign
its duties hereunder by providing the Issuer with at least sixty (60) days’
prior written notice.

 

(b)       Subject to Sections 1.09(d) and 1.09(e), the Issuer may remove the
Administrator without cause by providing the Administrator with at least sixty
(60) days’ prior written notice.

 

(c)       Subject to Sections 1.09(d) and 1.09(e), at the sole option of the
Issuer, the Administrator may be removed immediately upon written notice of
termination from the Issuer to the Administrator if any of the following events
shall occur:

 

(i)   the Administrator shall default in the performance of any of its duties
under this Agreement and, after notice of such default, shall not cure such
default within ten (10) Business Days (or, if such default cannot be cured in
such time, shall not give within ten (10) Business Days such assurance of cure
as shall be reasonably satisfactory to the Issuer);



 

9 

 

 

(ii)   the existence of any proceeding or action, or the entry of a decree or
order for relief by a court or regulatory authority having jurisdiction over the
Administrator in an involuntary case under the federal bankruptcy laws, as now
or hereafter in effect, or appointing a receiver, liquidator, assignee, trustee,
custodian, sequestrator or other similar official of the Administrator or of any
substantial part of its property, or ordering the winding up or liquidation of
the affairs of the Administrator and the continuance of any such action,
proceeding, decree or order unstayed and, in the case of any such order or
decree, in effect for a period of ninety (90) consecutive calendar days;

 

(iii)   the commencement by the Administrator of a voluntary case under the
federal bankruptcy laws, as now or hereafter in effect, or the consent by the
Administrator to the appointment of or taking of possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Administrator or of any substantial part of its property or the making by
the Administrator of an assignment for the benefit of creditors or the failure
by the Administrator generally to pay its debts as such debts become due or the
taking of corporate action by the Administrator in furtherance of any of the
foregoing; or

 

(iv)   any failure by the Administrator to deliver any information, report,
certification, compliance certificate, attestation or accountants’ letter when
and as required under Section 1.21 which continues unremedied for fifteen (15)
days after the date on which such information, report, certification, compliance
certificate, attestation or accountants’ letter was required to be delivered.

 

The Administrator agrees that if any of the events specified in clauses (ii) or
(iii) above shall occur, it shall give written notice thereof to the Issuer and
the Indenture Trustee within ten (10) Business Days after the occurrence of such
event.

 

(d)       No resignation or removal of the Administrator pursuant to this
Section shall be effective until (i) a successor Administrator shall have been
appointed by the Issuer, (ii) such successor Administrator shall have agreed in
writing to be bound by the terms of this Agreement in the same manner as the
Administrator is bound hereunder and (iii) such successor Administrator shall
have agreed to coordinate with the Depositor or AHFC regarding communications to
the Rating Agencies.

 

(e)       The appointment of any successor Administrator shall be effective only
after satisfaction of the Rating Agency Condition with respect to the proposed
appointment.

 

(f)       Subject to Sections 1.09(d) and 1.09(e), the Administrator
acknowledges that upon the appointment of a successor Servicer pursuant to the
Sale and Servicing Agreement, the Administrator shall immediately resign and
such successor Servicer shall automatically become the Administrator under this
Agreement.

 

Section 1.10      Action Upon Termination, Resignation or Removal. Promptly upon
the effective date of termination of this Agreement pursuant to the first
sentence of Section 1.09 or the resignation or removal of the Administrator
pursuant to Section 1.09(a), (b) or (c), respectively, the Administrator shall
be entitled to be paid all fees and reimbursable expenses accruing to it to the
date of such termination, resignation or removal. The Administrator shall
forthwith upon such termination pursuant to the first sentence of Section 1.09
deliver to the Issuer all property and documents of or relating to the
Collateral then in the custody of the Administrator. In the event of the
resignation or removal of the Administrator pursuant to Section 1.09(a), (b) or
(c), respectively, the Administrator shall cooperate with the Issuer and take
all reasonable steps requested to assist the Issuer in making an orderly
transfer of the duties of the Administrator.

 



10 

 

 

Section 1.11      Notices. (a) All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by United States mail,
postage prepaid, hand delivery, overnight delivery service or by electronic mail
(if an address therefore has been provided by the respective party in writing),
and addressed to each party to this Agreement at the address set forth on
Schedule A to the Sale and Servicing Agreement, or to such other address as any
party shall have provided to the other parties in writing.

 

(b)          (i)  Notices required to be given to each Rating Agency by the
Administrator shall be in writing, personally delivered or mailed by certified
mail, return receipt requested, electronic mail (if an address therefore has
been provided by the respective party in writing) or overnight delivery service
to the address set forth for such Rating Agency on Schedule A to the Sale and
Servicing Agreement, or at such other address (including electronic mail
addresses) as shall be designated by written notice to the party or parties
providing notice under this paragraph.

 

(ii)  Notwithstanding Section 1.11(b)(i) above, notices required to be given to
each Rating Agency under this Agreement may be made available by the
Administrator through a website post, provided that the Administrator shall
inform or cause each Rating Agency to be informed in writing (including by
electronic mail) that a notice has been posted.

 

Section 1.12      Amendments.

 

(a)       Any term or provision of this Agreement may be amended by the Sponsor,
the Administrator, the Issuer and the Depositor, with the consent of the
Indenture Trustee, but without the consent of any Securityholders, the Issuer or
any other Person subject to the satisfaction of one of the following conditions:

 

(i)   the Sponsor or the Depositor delivers an Opinion of Counsel to the
Indenture Trustee to the effect that such amendment will not materially and
adversely affect the interests of any Noteholders; or

 

(ii)  the Rating Agency Condition is satisfied with respect to such amendment
and the Sponsor or the Administrator notifies the Indenture Trustee in writing
that the Rating Agency Condition is satisfied with respect to such amendment;

 

provided, that in the event that any Trust Certificates are then held by anyone
other than the Depositor or any of its Affiliates, this Agreement may only be
amended by the Sponsor, the Administrator, the Issuer and the Depositor, with
the consent of the Indenture Trustee if, in addition, (i) the Certificateholders
evidencing a majority of the Certificate Balance of the Trust Certificates
consent to such amendment or (ii) such amendment shall not, as evidenced by an
Officer’s Certificate of the Administrator or the Depositor or an Opinion of
Counsel delivered to the Owner Trustee, materially and adversely affect the
interests of the Certificateholders.

  

11 

 



 

(b)       This Agreement may also be amended from time to time by the Sponsor,
the Administrator and the Depositor, with the consent of the Indenture Trustee,
the written consent of the Noteholders evidencing not less than a majority of
the Outstanding Amount of the Notes and the consent of the Certificateholders
evidencing not less than a majority of all the percentage interests evidenced by
the Certificates, for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Agreement or of modifying in
any manner the rights of the Securityholders.

 

(c)       Any term or provision of this Agreement may also be amended from time
to time by the Sponsor, the Administrator and the Depositor, for the purpose of
conforming the terms of this Agreement to the description thereof in the
Prospectus, without the consent of any Securityholders, the Issuer or any other
Person.

 

(d)       Promptly after the execution of any such amendment, the Administrator
shall furnish written notification of the substance of such amendment to the
Indenture Trustee and each Rating Agency. It shall not be necessary for the
consent of Securityholders pursuant to this Section to approve the particular
form of any proposed amendment or consent, but it shall be sufficient if such
consent shall approve the substance thereof. The manner of obtaining such
consents and of evidencing the authorization of Certificateholders of the
execution thereof shall be subject to such reasonable requirements as the Owner
Trustee may require.

 

(e)        Prior to its execution of any amendment to this Agreement, the Owner
Trustee and the Indenture Trustee shall be entitled to receive and rely upon an
Opinion of Counsel, provided at the expense of the party requesting such
amendment, that such amendment is authorized and permitted by this Agreement. No
amendment that adversely affects the Trustees shall be effective without the
prior written consent of the party adversely affected. The Trustees may, but
shall not be obligated to, enter into any such amendment which affects the Owner
Trustee’s, the Delaware Trustee’s or the Indenture Trustee’s, as applicable, own
rights, duties or immunities under this Agreement or otherwise.

 

Section 1.13      Successors and Assigns. This Agreement may not be assigned by
the Administrator unless such assignment is previously consented to in writing
by the Issuer and the Owner Trustee and subject to the satisfaction of the
Rating Agency Condition in respect thereof. An assignment with such consent and
satisfaction, if accepted by the assignee, shall bind the assignee hereunder in
the same manner as the Administrator is bound hereunder. Notwithstanding the
foregoing, this Agreement may be assigned by the Administrator without the
consent of the Issuer or the Owner Trustee to a corporation or other
organization that is a successor (by merger, consolidation or purchase of
assets) to the Administrator; provided, that such successor organization
executes and delivers to the Issuer, the Owner Trustee and the Indenture Trustee
an agreement, in form and substance reasonably satisfactory to the Owner Trustee
and the Indenture Trustee, in which such corporation or other organization
agrees to be bound hereunder by the terms of said assignment in the same manner
as the Administrator is bound hereunder. Subject to the foregoing, this
Agreement shall bind any successors or permitted assigns of the parties hereto.

 



12 

 

 

Section 1.14      Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

 

Each of the parties hereto hereby submits to the exclusive jurisdiction of the
United States District Court for the Southern District of New York and of any
New York State court sitting in New York City for purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby. Each of the parties hereto hereby further irrevocably
waives any claim that any such courts lack jurisdiction over such party, and
agrees not to plead or claim, in any legal action or proceeding with respect to
this Agreement in any of the aforesaid courts, that any such court lacks
jurisdiction over such party. Each of the parties hereto irrevocably waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum.

 

Each party hereto hereby waives, to the fullest extent permitted by applicable
law, any right it may have to a trial by jury in respect of any litigation
directly or indirectly arising out of, under or in connection with this
agreement.

 

Section 1.15      Headings. The headings of the various Sections herein are for
convenience of reference only and shall not define or limit any of the terms or
provisions hereof.

 

Section 1.16      Counterparts. This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute but
one and the same instrument.

 

Section 1.17      Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 1.18      Limitation of Liability of Owner Trustee and Indenture
Trustee.

 

(a)       Notwithstanding anything contained herein to the contrary, this
instrument has been countersigned by The Bank of New York Mellon, in its
capacity as Owner Trustee of the Issuer and in no event shall The Bank of New
York Mellon, in its individual capacity, or any beneficial owner of the Issuer
have any liability for the representations, warranties, covenants, agreements or
other obligations of the Issuer hereunder, as to all of which recourse shall be
had solely to the assets of the Issuer. For all purposes of this Agreement, in
the performance of any duties or obligations of the Issuer hereunder, the Owner
Trustee shall be subject to, and entitled to the benefits of, the terms and
provisions of Articles Six, Seven and Eight of the Trust Agreement as if
specifically set forth herein.

 



13 

 

 

(b)       Notwithstanding anything contained herein to the contrary, this
Agreement has been executed by U.S. Bank National Association, in its capacity
as Indenture Trustee under the Indenture and in no event shall U.S. Bank
National Association, in its individual capacity, have any liability for the
representations, warranties, covenants, agreements or other obligations of the
Issuer hereunder or in any of the certificates, notices or agreements delivered
pursuant hereto, as to all of which recourse shall be had solely to the assets
of the Issuer.

 

Section 1.19      Third-Party Beneficiary. The Owner Trustee and the Delaware
Trustee and other indemnitees hereunder are third-party beneficiaries to this
Agreement and are entitled to the rights and benefits hereunder and may enforce
the provisions hereof as if they were parties hereto.

 

Section 1.20      Rights of the Indenture Trustee. The Indenture Trustee shall
be afforded the same rights, protections, immunities and indemnities set forth
in the Indenture as if specifically set forth herein.

 

Section 1.21      Additional Requirements of the Administrator.

 

(a)       Reporting Requirements.

 

(i)   If so requested by the Issuer for the purpose of satisfying its reporting
obligation under the Exchange Act with respect to any class of asset-backed
securities, the Administrator shall (i) notify the Issuer in writing of any
material litigation or governmental proceedings pending against the
Administrator and (ii) provide to the Issuer a description of such proceedings.

 

(ii)  As a condition to the succession to Administrator as administrator by any
Person as permitted by Section 1.09 hereof the Administrator shall provide to
the succeeding Administrator, on behalf of the Issuer, at least ten (10)
Business Days prior to the effective date of such succession or appointment, (x)
written notice of such succession or appointment and (y) in writing all
information in order to comply with its reporting obligation under Item 6.02 of
Form 8-K with respect to any class of asset-backed securities.

 

(iii)  In addition to such information as the Administrator, as administrator,
is obligated to provide pursuant to other provisions of this Agreement, if so
requested by the Issuer, the Administrator shall provide such information
regarding the performance or servicing of the Receivables as is reasonably
required to facilitate preparation of distribution reports in accordance with
Item 1121 of Regulation AB.

 

(b)       Administrator Compliance Statement. On or before ninety (90) days
after the end of each fiscal year, commencing with the fiscal year ended March
31st immediately following the Closing Date, the Administrator shall deliver to
the Issuer a statement of compliance addressed to the Issuer and signed by an
authorized officer of the Administrator to the effect that (i) a review of the
Administrator’s activities during the immediately preceding reporting year (or
applicable portion thereof) and of its performance under this Agreement during
such period has been made under such officer’s supervision, and (ii) to the best
of such officer’s knowledge, based on such review, the Administrator has
fulfilled all of its obligations under this Agreement in all material respects
throughout such reporting year (or applicable portion thereof) or, if there has
been a failure to fulfill any such obligation in any material respect,
specifically identifying each such failure known to such officer and the nature
and the status thereof. If the Administrator is the same party as the Servicer,
such party’s compliance with Section 3.11(a) of the Sale and Servicing Agreement
will satisfy the Administrator’s obligations set forth in this Section 1.21(b).

 



14 

 

 

(c)       Report on Assessment of Compliance and Attestation. On or before
ninety (90) days after the end of each fiscal year during which the Issuer is
required to file a report on Form 10-K with the Securities and Exchange
Commission, commencing with the fiscal year ended March 31st immediately
following the Closing Date, the Administrator shall:

 

(i)  deliver to the Issuer and Owner Trustee a report (in form and substance
reasonably satisfactory to the Issuer) regarding the Administrator’s assessment
of compliance with the Servicing Criteria during the immediately preceding
reporting year, as required under Rules 13a-18 and 15d-18 of the Exchange Act
and Item 1122 of Regulation AB. Such report shall be addressed to the Issuer and
the Owner Trustee and signed by an authorized officer of the Administrator, and
shall address each of the Servicing Criteria applicable to the Administrator;

 

(ii)  deliver to the Issuer and the Owner Trustee a report of a registered
public accounting firm reasonably acceptable to the Issuer that attests to, and
reports on, the assessment of compliance made by the Administrator and delivered
pursuant to the preceding paragraph. Such attestation shall be in accordance
with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and
the Exchange Act; and

 

(iii)  deliver to the Issuer and the Owner Trustee and any other Person that
will be responsible for signing the certification a Sarbanes Certification on
behalf of an asset-backed issuer with respect to a securitization transaction a
certification in the form attached hereto as Exhibit B.

 

The Administrator acknowledges that the parties identified in clause (a)(iii)
above may rely on the certification provided by the Administrator pursuant to
such clause in signing a Sarbanes Certification and filing such with the
Commission. The Issuer will not request delivery of a certification under clause
(a)(iii) above unless the Depositor is required under the Exchange Act to file
an annual report on Form 10-K with respect to an issuing entity whose asset pool
includes the Receivables.

 

If the Administrator is the same party as the Servicer, such party’s compliance
with Section 3.12 of the Sale and Servicing Agreement will satisfy the
Administrator’s obligations set forth in this Section 1.21(c).

 

(d)       Intent of the Parties; Reasonableness. The Issuer and the
Administrator acknowledge and agree that the purpose of Section 1.21 of this
Agreement is to facilitate compliance by the Issuer with the provisions of
Regulation AB and related rules and regulations of the Commission.

 



15 

 

 

Neither the Issuer nor the Administrator shall exercise its right to request
delivery of information or other performance under these provisions other than
in good faith, or for purposes other than compliance with the federal securities
laws, including the Securities Act, the Exchange Act and the rules and
regulations of the Commission thereunder (or the provision in a private offering
of disclosure comparable to that required under the Securities Act). The
Administrator acknowledges that the requirements of, and that the
interpretations of the requirements of Regulation AB may change over time,
whether due to interpretive guidance provided by the Commission or its staff,
consensus among participants in the asset-backed securities markets, advice of
counsel, amendments to the regulation, or otherwise, and agrees to comply with
requests made by the Indenture Trustee, the Servicer or any other party to the
Transaction Documents in good faith for delivery of information under these
provisions on the basis of evolving interpretations and rules of Regulation AB.
In connection therewith, the Administrator shall deliver to the Issuer
(including any of its assignees or designees), any and all statements, reports,
certifications, records and any other information necessary in the good faith
determination of the Issuer, to permit the Issuer to comply with the provisions
of Regulation AB.

 

The Issuer (including any of its assignees or designees) shall provide timely
notice of requests for information under these provisions and reasonably limit
such requests to information required to comply with Regulation AB.

 

16 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

  HONDA AUTO RECEIVABLES 2018-3   OWNER TRUST, as Issuer       By: THE BANK OF
NEW YORK MELLON, not in its individual capacity but solely as Owner Trustee    
    By: /s/ Esther Antoine     Name:   Esther Antoine     Title: Vice President
        AMERICAN HONDA RECEIVABLES LLC,   as Depositor         By: /s/ Paul C.
Honda     Name: Paul C. Honda     Title: Treasurer         U.S. BANK NATIONAL
ASSOCIATION,   not in its individual capacity but solely   as Indenture Trustee
        By: /s/ Mirtza J. Escobar     Name:  Mirtza J. Escobar     Title: Vice
President        

AMERICAN HONDA FINANCE

CORPORATION, as Administrator

        By: /s/ Paul C. Honda     Name: Paul C. Honda     Title: Vice President
and Assistant Secretary



 



HAROT 2018-3 Administration Agreement



 

 S-1

 

 

EXHIBIT A

 

POWER OF ATTORNEY PURSUANT TO
SECTION 1.02(c) OF ADMINISTRATION AGREEMENT

 

KNOW ALL MEN BY THESE PRESENTS, that Honda Auto Receivables 2018-3 Owner Trust,
a Delaware statutory trust (the “Grantor”), does hereby appoint American Honda
Finance Corporation, a California corporation (the “Grantee”), located at 20800
Madrona Avenue, Torrance, California 90503, as its attorney-in-fact with full
power of substitution and hereby authorizes and empowers the Grantee, in the
name of and on behalf of the Grantor, to take the following actions from time to
time with respect to the duties of the Administrator under the Administration
Agreement, dated August 28, 2018 (the “Administration Agreement”), among the
Grantor, the Administrator, American Honda Receivables LLC, as depositor, and
U.S. Bank National Association, as indenture trustee, for the purpose of
executing on behalf of the Grantor all such documents, reports, filings,
instruments, certificates and opinions required pursuant to the Related
Documents:

 

The Grantee is hereby empowered to do any and all lawful acts necessary or
desirable to effect the performance of the duties under the Administration
Agreement and the Grantor hereby ratifies and confirms any and all lawful acts
the Grantee shall undertake pursuant to and in conformity with this Power of
Attorney.

 

This Power of Attorney is revocable in whole or in part as to the powers herein
granted upon notice by the Grantor. If not earlier revoked, this Power of
Attorney shall expire completely or, if so indicated, in part, upon the earlier
of (i) the termination of the Amended and Restated Trust Agreement, dated August
28, 2018 (the “Trust Agreement”), among American Honda Receivables LLC, as
depositor, The Bank of New York Mellon, as owner trustee and BNY Mellon Trust of
Delaware, as Delaware trustee, or (ii) the termination of the Administration
Agreement, as each may be amended, restated or supplemented from time to time.
Capitalized terms used herein that are not otherwise defined shall have the
meanings ascribed thereto in the Trust Agreement or the Administration
Agreement, as the case may be.

 

This Power of Attorney shall be created under and governed and construed under
the internal laws of the State of New York.

 

The Grantor executes this Power of Attorney with the intent to be legally bound
hereby, and with the intent that such execution shall have the full dignity
afforded by the accompanying witnessing and notarization and all lesser dignity
resulting from the absence of such witnessing and notarization or any
combination thereof.

 

 A-1

 

 

Dated this ___ day of ______________.

 



  HONDA AUTO RECEIVABLES 2018-3 OWNER TRUST, as Issuer         By: THE BANK OF
NEW YORK MELLON, not in its individual capacity but solely as Owner Trustee    
    By:       Name:       Title:



 



Signed and delivered in the presence of.             Address:    

 

[Unofficial Witness]

 

 A-2

 

 

EXHIBIT B

 

FORM OF SARBANES CERTIFICATE

 

I, [____________], certify that:

 

1.       I have reviewed this report on Form 10-K and all reports on Form 10-D
required to be filed in respect of the period covered by this report on Form
10-K of Honda Auto Receivables 2018-3 Owner Trust (the “Exchange Act periodic
reports”);

 

2.       Based on my knowledge, the Exchange Act periodic reports, taken as a
whole, do not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in light of the
circumstances under which such statements were made, not misleading with respect
to the period covered by this report;

 

3.       Based on my knowledge, all of the distribution, servicing and other
information required to be provided under Form 10-D for the period covered by
this report is included in the Exchange Act periodic reports;

 

4.       I am responsible for reviewing the activities performed by the servicer
and based on my knowledge and the compliance review conducted in preparing the
servicer compliance statement required in this report under Item 1123 of
Regulation AB, and except as disclosed in the Exchange Act periodic reports, the
servicer has fulfilled its obligations under the servicing agreement in all
material respects; and

 

5.       All of the reports on assessment of compliance with servicing criteria
for asset-backed securities and their related attestation reports on assessment
of compliance with servicing criteria for asset-backed securities required to be
included in this report in accordance with Item 1122 of Regulation AB and
Exchange Act Rules 13a-18 and 15d-18 have been included as an exhibit to this
report, except as otherwise disclosed in this report. Any material instances of
noncompliance described in such reports have been disclosed in this report on
Form 10-K.

 

In giving the certifications above, I have reasonably relied on information
provided to me by the following unaffiliated parties: [_____________]

 

Date: [____________]

 



  By:   ____________________________________________   Name:      [__________]  
Title:        [__________]

 





B-1

